While I agree that title to personal property may be established by parol, yet I fear that the majority has misapplied the rule in this case. I apprehend that the true rule to be here applied is shown in the quotation by the majority from 3 Wigmore on Evidence (2nd ed.), § 1770; and weight should be given to the words, "because they [the words uttered] are not offered to evidence the truth of the matter that may be asserted therein."
Here the contrary is the case. The burden was upon the appellant to establish his title to the lease or leasehold interest thereby created. To do this it was incumbent upon him to show an assignment of the lease to him with the consent of the landlord. The only attempt made to show the consent of the landlord was the offer of the testimony which the trial court rejected, and therefore the only purpose of testimony as to what the landlord said was to prove, as the truth, that the landlord consented to the assignment. I can not agree that one may prove his own title by giving hearsay testimony of what another, not a party to the action, said in some private conversation not in the presence of those sought to be bound thereby. To that extent, I dissent.
MILLARD, J., concurs with TOLMAN, C.J. *Page 346